Citation Nr: 1828932	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  12-09 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral foot arthritis.

3.  Entitlement to service connection for a headache disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1972 to December 1974.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2017, these matters were remanded for further development.  The case is once again before the Board.

That Board further notes that because of the Board's decision to grant service connection for bilateral pes planus, and the fact that the Veteran also carries a current diagnosis of bilateral foot arthritis, it will be necessary to remand this aspect of his claim for an examination and opinion as to whether his arthritis was caused or aggravated by his newly service-connected bilateral pes planus.  For the sake of clarity, the Board will also divid the Veteran's claim for service connection for a foot disability into separate claims for service connection for bilateral pes planus and bilateral foot arthritis.

The issues of entitlement to service connection for bilateral foot arthritis and a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus was incurred during military service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the fact that the Board is granting the claim being considered on the merits and remanded the other matter, no further discussion of these duties is necessary.

II.  Service Connection for Bilateral Pes Planus

The Veteran asserts that his bilateral foot disability is the result of his service and therefore service connection for this disability is warranted.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board acknowledges that the Veteran meets the current disability element of service connection as he was diagnosed with pes planus in his VA examination.  See November 2013 VA examination.

Turning to the in-service and nexus elements, the Veteran's 1973 service treatment records (STRs) received May 2015 indicate that the Veteran was diagnosed with "mild" pes planus in service and that he was prescribed arch supports.  He was also diagnosed with plantar fasciitis.  See March 1973 STRs.  He was treated for arch pain.  Id.  Multiple progress notes, to include a February 27, 1973 progress note in the Veteran's STRs, note complaints of arch pain while running, diagnoses of mild pes planus on examination, and diagnoses and complaints of plantar fasciitis.  The Veteran reports that since serving at Fort Bliss, Texas in 1973, his bilateral foot arthritis has developed and worsened.  See January 2013 statement in support of claim.

In November 2013, the Veteran was afforded VA examination for his feet.  The Veteran reported foot pain starting in service while running 1.5 miles in combat boots in which he was treated with orthotics, anti-inflammatories, and pain medication.  He has continued to experience progressively worsening pain in both feet while ambulating.  The examiner reported bilateral foot pain on use.  Upon diagnostic testing, he was diagnosed with degenerative arthritis on both feet.  The examiner opined that the Veteran's bilateral foot condition was less likely than not incurred in or caused by the claimed in-service injury because neither his pes planus or osteoarthritis was attributable to in-service treatment for plantar fasciitis.

In accordance with the Board's September 2017 remand directives, another VA examination was obtained in January 2018 to provide an adequate medical opinion to determine whether his bilateral foot disability, which comprises his pes planus and osteoarthritis, is related to his service, as the previous examiner did not specifically address this.  The January 2018 VA examiner opined that it is less likely than not that the Veteran's bilateral foot disability manifested during service or is related to service.  The examiner stated that there is only one document, his February 27, 1973 progress note in his STRs, that notes a diagnosis of mild pes planus and left arch pain when running.  He reported that his STRs were silent for a chronic foot condition and no foot complaints were reported in his November 1974 separation examination.  The examiner also stated that post-service treatment records were silent from separation in 1975 until November 2012 for any complaints of pes planus, arch pain, or flat feet.  The examiner went on to state that a flat foot is a developmental variation per medical literature.  In contrast to the examiner's findings, the Board finds that there was more than just one document noting foot and arch pain, and diagnoses and treatment for his feet.

Here, the Board finds that the Veteran's report of having recurrent and progressively worsening bilateral foot pain when ambulating since service both competent and credible.  Moreover, pes planus was specifically diagnosed during service 5 months after entry into service and it was not noted at entry into service.  Therefore, the Board finds that the Veteran's feet are presumed sound on entry and since he currently has this condition, and this is the kind of condition that has been deemed observable on the part of a lay person, the Veteran is capable of stating that this condition existed during service and has continued ever since.  Accordingly, resolving all reasonable doubt in his favor, the Board finds that service connection for bilateral pes planus is warranted.  Although the record also contains evidence of plantar fasciitis during service, there is no current diagnosis of this disorder and thus, no current diagnosis to link to service.  


ORDER

Entitlement to service connection for bilateral pes planus is granted.


REMAND

The Board finds that the matter on appeal must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, as a result of the Board's decision to grant service connection for pes planus, due to the presence of the additional foot disability of arthritis, the Board finds that the Veteran's claim for foot arthritis must be remanded for an additional examination and opinion as to whether the Veteran's foot arthritis was caused or aggravated by his newly service-connected bilateral pes planus.

In addition, in September 2017, the Board remanded the service connection for a headache disability because it determined that based on the Veteran's newly service-connected posttraumatic stress disorder (PTSD) disability, a new VA examination was warranted to address whether his headache disability is secondary to his PTSD.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In compliance with the Board's September 2017 remand directives, a VA examination was obtained in January 2018 for the Veteran's headaches disability.  The examiner in this examination opined that the Veteran claimed headaches "is less likely proximately due to or the result of the Veteran's service connected psychiatric disorder."  The examiner went on to list the lack of evidence in service showing complaints of headaches, and the lack of post-service medical records showing a chronic pattern of headache complaints.

The Board finds that a new VA examination is required because the examiner failed to address both causation and aggravation as required for entitlement to service connection on a secondary basis, as stated above.  That is, although the examiner opined as to proximity and causation, he failed to opine as to whether his headache disability resulted in a permanent increase in severity beyond its natural progression.

Therefore, the Board finds that the VA examiner's responses are inadequate to resolve the Veteran's claim with respect to his headache disability.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that a new VA medical examination and opinion is necessary to determine if the Veteran currently has a headache disability, and if so, the nature and etiology of any diagnosed disabilities is appropriate in this case.  38 C.F.R. § 3.159(c)(4)(2017).

Additionally, the Veteran notes in his January 2018 VA examination for headaches that he was treated by a neurologist.  Reasonable efforts should be made to obtain these records and thereafter should be associated with the Veteran's claims file.

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinki, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records dated since May 2018 should be associated with the claims file.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  Reasonable efforts should be made to obtain medical records from the Veteran's neurologist.

2.  After the above development has been completed and all records have been associated with the claims file, the Veteran should be examined by an appropriate examiner who has not previously examined the Veteran for an opinion as to whether it is at least as likely as not that the Veteran's current bilateral foot arthritis was caused or aggravated by his service-connected bilateral pes planus.  Any and all studies, tests, and evaluations that are deemed necessary should be conducted.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.

3.  After the above development has been completed and all records have been associated with the claims file, an addendum opinion must also be requested from the January 2018 examiner that examined the Veteran, or if he is unavailable, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's claimed headaches.  If a new examination is required, any and all studies, tests, and evaluations that are deemed necessary should be conducted.  The claims folder, including a copy of this remand, should be reviewed by the examiner.  The examination report should note review of these records.  The examiner should then:

(a)  Provide a specific diagnosis for any current headache disability.

(b)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed headaches originated during, or is etiologically related to, active duty service.

(c)  Provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any currently diagnosed headaches were caused or aggravated by the Veteran's service-connected disability or disabilities, including PTSD.

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues:  (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

3.  After conducting any additional development deemed necessary, readjudicate the claim.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, allow the appropriate time for response, and thereafter return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


